DETAILED ACTION
1	This action is responsive to the amendment filed on April 23, 2021.
2	The rejections of the claims under 102(a)1 is withdrawn because of the applicant’s amendment.
3	Claims 1-6 and 8-13 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (EP 2883530 A1) teaches an aqueous hair coloring composition comprising dye compounds having chemical structures  (see pages 3-4, paragraph, 0021), wherein the coloring composition also comprises alkalizing agents and oxidizing agents (see claim 1). However, the closest prior art of record (EP’ 530 A1) does not teach or disclose a hair dyeing method comprising mixing a first agent with a second agent and a third agent to prepare a mixed solution, wherein the third agent having a pH at 24 OC of 7.5 to 12 when diluted to be 10 times by mass with water and comprises at least one dye selected from the dyes having the formulae (A-1), (A-2) and (A-3) as claimed. The closet prior art of record (EP’ 530 A1) also does not teach or disclose a third agent wherein said third agent does contain an oxidation dye precursor or an oxidizing agent as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair dyeing formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761